DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/270,545 filed on February 23rd, 2021. Claims 13-24 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2018-164115 filed on September 3rd, 2018. A certified copy was received on February 23rd, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23rd, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 13 (line 15), please change the recitation of “an axial direction” to - - [[an]] said axial direction - - as antecedent basis has already been established in claim 13 (line 9).

	Regarding Claims 14-19 (line 1), please change the recitation of “The lock-up clutch for a torque converter” to - - The lock-up clutch for [[a]] the torque converter - - as antecedent basis has already been established in claim 13 (lines 1-2 and 5).

	Regarding Claim 15 (line 2), please change the recitation of “said cover side” to - - [[said]] a cover side - - to establish antecedent basis.

	Regarding Claim 16 (lines 1-2), please change the recitation of “wherein said fastening members” to - - wherein said rivets - - as this feature is previously referred to in claim 14 (lines 1-2).

	Regarding Claim 16 (line 4), please change the recitation of “into rivet holes” to - - into said rivet holes - - as antecedent basis has already been established in claim 14 (line 3).

	Regarding Claim 17 (line 4), please change the recitation of “an outer circumference” to - - [[an]] said outer circumference - - as antecedent basis has already been established in claim 17 (line 3).

	Regarding Claim 17 (lines 7-8), please change the recitation of “wherein said piston is driven toward said cover by hydraulic pressure of said hydraulic pressure chamber, resulting in having a friction-engagement force” to - - wherein said piston is said hydraulic pressure of said hydraulic pressure chamber, resulting in having [[a]] said friction-engagement reaction force - - as these features are previously recited in claim 13 (lines 13 and 21).

	Regarding Claim 18 (lines 1-2), please change the recitation of “wherein an end of said engine side” to - - wherein an end of [[said]] an engine side” - - to establish antecedent basis.

	Regarding Claim 19 (lines 1-2), please change the recitation of “wherein said engine output axis side end of said transmission input axis” to - - wherein [[said]] an engine output axis side end of [[said]] a transmission input axis - - to establish antecedent basis.

	Regarding Claim 19 (line 8), please change the recitation of “plural torque converter oil holes in a circumferential direction” to - - plural torque converter oil holes in [[a]] said circumferential direction - - as antecedent basis has already been established in claim 13 (line 24).

	Regarding Claim 20 (line 1), please change the recitation of “The method” to - - [[The]] A method - - to establish antecedent basis.

	Regarding Claim 20 (line 1), please change the recitation of “fixing a piston guide member” to - - fixing [[a]] said piston guide member - - as antecedent basis has already been established in claim 13 (line 14).

	Regarding Claim 20 (lines 1-2), please change the recitation of “a lock-up clutch for a torque converter according to Claim 18” to - - [[a]] the lock-up clutch for [[a]] the 

	Regarding Claim 20 (lines 3-4), please change the recitation of “welding an opening of said cover to an outer circumference of said piston guide member in
an entire circumference” to - - welding [[an]] said opening of said cover to [[an]] said outer circumferential portion of said piston guide member in
[[an]] said entire circumference - - as these features are previously recited in claim 18 (lines 3-4).
	
	Regarding Claim 20 (line 4), please change the recitation of “respective tips of said fastening members” to - - respective tips of said rivets - - as this feature is now referred to in claim 14 (line 2).

	Regarding Claim 20 (line 8), please change the recitation of “said fastening members” to - - said rivets - - as this feature is now referred to in claim 14 (line 2).

	Regarding Claim 20 (lines 10-11), please change the recitation of “said fastening members” to - - said rivets - - as this feature is now referred to in claim 14 (line 2).

	Regarding Claim 21 (line 1), please change the recitation of “fixing a piston guide member” to - - fixing [[a]] said piston guide member - - as antecedent basis has already been established in claim 13 (line 14).

Claim 21 (lines 1-2), please change the recitation of “a lock-up clutch for a torque converter according to Claim 20” to - - [[a]] the lock-up clutch for [[a]] the torque converter according to Claim 20 - - as antecedent basis has already been established in claim 13 (lines 1-2 and 5).

	Regarding Claim 21 (line 3), please remove the recitation of “wherein said fastening members are a rivet”. Claim 14 recites “wherein said fastening members are rivets” and claim 21 is dependent upon claim 14 via intervening claims 18 and 20.

	Regarding Claim 21 (line 4), please change the recitation of “wherein said respective head portions of said rivets” to - - wherein [[said]] respective head portions of said rivets - - to establish antecedent basis.

	Regarding Claim 21 (line 5), please change the recitation of “said guide member” to - - said piston guide member - - as this feature is previously referred to in claim 13 (line 14).

	Regarding Claim 21 (lines 6-7), please change the recitation of “said separator side” to - - [[said]] a separator side - - to establish antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 16 (lines 4-5), in the recitation of “a separator” it is unclear from the disclosure the difference between the “a friction-engagement reaction force receiving member” recited in claim 13 and the “separator” recited in claim 16. Claim 17 recites “wherein said friction-engagement reaction force receiving member has an axial direction cylindrical projection portion…and serves as a separator”. Also, Applicant’s specification clearly states “a separator 46 (a friction-engagement reaction force receiving member of the present invention) having an annular disk-shape” at ¶ [0031] of the published application. An amendment similar to claim 17 would clarify that the friction-engagement reaction force receiving member recited in claim 13 serves as the separator recited in claim 16. The lack of clarity renders the claim indefinite.

Regarding Claim 17 (lines 1-4), in the recitation of “wherein said friction-engagement reaction force receiving member has an axial direction cylindrical projection portion in an outer circumference, is slide with an outer circumference of said piston at said axial direction cylindrical projection portion in an outer circumference via said seal ring” it is unclear from the disclosure how the “seal ring” recited in claim 13 could also serve as the “seal ring” recited in claim 17. Claim 13 recites “a seal ring that is in close contact with said piston and said piston guide member” (line 18). As seen in Fig. 1, the seal ring (64) recited in claim 13 and the seal ring (68) recited in claim 17 are clearly different. The lack of clarity renders the claim indefinite.

Claim 20-21 (line 1), in the recitation of “a separator” it is unclear from the disclosure the difference between the “a friction-engagement reaction force receiving member” recited in claim 13 and the “separator” recited in claims 20-21. Claim 17 recites “wherein said friction-engagement reaction force receiving member has an axial direction cylindrical projection portion…and serves as a separator”. An amendment similar to claim 17 would clarify that the friction-engagement reaction force receiving member recited in claim 13 serves as the separator recited in claims 20-21. However, claim 20 is the only claim that requires an amendment if Applicant chooses to state that the friction-engagement reaction force receiving member serves as a separator. The lack of clarity renders the claim indefinite.

	Claim 21 is rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (WO 2009/049741) cited in the IDS filed February 23rd, 2021, in view of Arhab et al. (US 6,938,743), hereinafter Arhab. See attachment “WO2009049741A1 - Translation” provided to Applicant in this Office Action.

Regarding Claim 13, Ziegler teaches a lock-up clutch (Fig. 3, “lock-up clutch” 10c) for a torque converter that is installed in a closed chamber (see Fig. 3) which is “impeller” 29c) of said torque converter and a cover (“drive unit” 24c), which is fixed to said impeller shell (29c) and integrally rotates with an engine output axis (see Fig. 3), and circulates power transmission oil (see Fig. 3), and transfers a rotation of said engine output axis to an input axis side of a transmission (“output unit” 32c) in bypassing said torque converter, comprising: 
a piston (“clutch actuating element” 37c); 
first friction plates (“inner disks” 39c) that integrally rotate with said cover (24c; [0045], line 338 - “inner disk carrier 16c is connected directly to the drive unit 24c”); 
second friction plates (“outer disks” 40c) that are integrally and rotatably coupled to said input axis side of said transmission (32c), are opposite to said first friction plates (39c) in an axial direction (see Fig. 3), and are not engaged with said first friction plates (39c) in a normal state ([0043], line 324 - “clutch actuation element 37c being axially displaceable relative to one another”); 
an annular hydraulic pressure chamber (the chamber seen between the piston 37c and the receiving member 21c) that integrally rotates with said cover (24c), is formed on one surface (right side) of said piston (37c), and urges (left in Fig. 3) said first (39c) and second friction plates (40c) against one another to be a friction engagement state by driving said piston (37c) by means of hydraulic pressure ([0043], line 319 - “a clutch actuating element 37c, which is intended to actuate a lock-up clutch 10c, is embodied on the inside. A first wall element 11c is designed in one piece with a drive unit 24c. The first wall element 11c delimits an oil channel 13c with a second wall element 12c, via which an oil flow 14c is conducted to the lock-up clutch 10c”); 
a piston guide member (“guide element” 38c) that integrally rotates with said cover (24c), is a cylindrical shape, and forms oil holes (“oil channel” 22c) which slidably guide said piston (37c) in an axial direction at an inner circumferential portion thereof (see Fig. 3), and are communicated said annular hydraulic pressure chamber (between “actuating oil flow” 23c); 
a seal ring (see Fig. 3) that is in close contact with said piston (37c) and said piston guide member (38c; [0016], line 103 - “clutch actuating element is preferably arranged in an axially displaceable and sealed manner on the wall element”); 
a friction-engagement reaction force receiving member (“wall element” 21c) that rotates with said cover (24c), is a cylindrical shape, is opposite to said cover (24c) sandwiching said piston (37c), said seal ring (see Fig. 3), said first (39c) and second (40c) friction plates, and receives a friction-engagement reaction force between said first (39c) and-2-4830-4293-1671.1Atty. Dkt. No. 122559-0110 second (40c) friction plates in cooperation with said cover (24c) when said piston (37c) is driven by said hydraulic pressure in said hydraulic pressure chamber (see ¶ [0043]); and 
fastening members (“connecting elements” 25c) that are plurally disposed in a circumferential direction with an interval, and are fixed with said piston guide member (38c) and said friction-engagement reaction force receiving member (21c) by riveting, 
wherein said piston guide member (38c) is fixed to said cover (24c; [0033], line 208 - “first wall element 11a, the second wall element 12a and the drive unit 24a are positively and non-positively connected to one another via connecting elements 25a, which form a rivet connection”), and 
wherein said friction-engagement reaction force receiving member (21c) is fixed to said cover (24c) via said piston guide member (38c) by riveting said fastening members (25c; see ¶ [0033]). 
Ziegler does not explicitly teach “fastening members that are plurally disposed in a circumferential direction with an interval, and are fixed with said piston guide member and said friction-engagement reaction force receiving member by crimping, wherein said friction-engagement reaction force receiving member is fixed to said cover via said piston guide member by crimping said fastening members”. In other words, Ziegler does not explicitly state how the riveted connection is formed.
Arhab teaches fastening members (Fig. 1, “rivets” 22) that are plurally disposed in a circumferential direction with an interval (see Fig. 3), and plates (“guidance washers” 23) are fixed by crimping (col. 2, line 60 - “front free end of the spacers forms a rivet for crimping the front guidance washer”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to arrange and crimp the rivets taught by Ziegler as taught by Arhab, such that “fastening members that are plurally disposed in a circumferential direction with an interval, and are fixed with said piston guide member and said friction-engagement reaction force receiving member by crimping, wherein said friction-engagement reaction force receiving member is fixed to said cover via said piston guide member by crimping said fastening members”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of symmetrically providing a plurality of permanently fixed rivets to rotationally secure the internal components of the torque converter taught by Ziegler.

Regarding Claim 14, Ziegler and Arhab teach the lock-up clutch for a torque converter according to Claim 13, 
Ziegler teaches wherein said fastening members (Fig. 3, 25c) are rivets ([0045] - “connecting elements 25c, which form a rivet connection”) that are press-fitted into rivet holes (see Fig. 3) formed on said piston guide member (38c) and rivet holes (see Fig. 3) formed on said friction-engagement reaction force receiving member (21c).  

Regarding Claim 15, Ziegler and Arhab teach the lock-up clutch for a torque converter according to Claim 14, 


Regarding Claim 16, Ziegler and Arhab teach the lock-up clutch for a torque converter according to Claim 14, 
Ziegler teaches wherein said fastening members (Fig. 3, 25c) are formed on said piston guide member (38c) and are integral-molded portions (25c) protruded in a separation direction to said cover (24c), and 
wherein said protruded integral-molded portions (25c) are press-fitted into rivet holes of a separator (21c; see 112(b) rejection above).  

Regarding Claim 17, Ziegler and Arhab teach the lock-up clutch for a torque converter according to Claim 14, 
Ziegler teaches wherein said friction-engagement reaction force receiving member (Fig. 3, 21c) has an axial direction cylindrical projection portion (radially outermost end of 21c) in an outer circumference, is slide with an outer circumference of said piston (37c) at said axial direction cylindrical projection portion (21c) in an outer circumference via said seal ring (see Fig. 3; see 112(b) rejection above) and serves as a separator (21c) in which said hydraulic pressure chamber is defined by said piston (37c) and said piston guide member (38c), and-3-4830-4293-1671.1Atty. Dkt. No. 122559-0110 
wherein said piston (37c) is driven toward (left in Fig. 3) said cover (24c) by hydraulic pressure of said hydraulic pressure chamber (via 23c), resulting in having a friction-engagement force.  

Regarding Claim 22, Ziegler teaches a method for manufacturing a lock-up clutch for a torque converter that comprises a piston (Fig. 3, 37c); 

a piston guide member (38c) which slidably guides said piston (37c) in an axial direction at an inner circumferential portion thereof (see Fig. 3); 
a seal ring (see Fig. 3) which is in close contact with said piston (37c) and said piston guide member (38c); 
a friction-engagement reaction force receiving member (21c) which is opposite to said cover (24c) sandwiching said piston (37c), said seal ring (see Fig. 3), said first (39c) and second (40c) friction plates; and 
fastening members (25c) which are inserted into holes (see Fig. 3) which are disposed on said piston guide member (38c) and holes (see Fig. 3) which are disposed on said friction-engagement reaction force receiving member (21c), comprising: 
inserting said fastening members (25c) into said holes which are disposed on said piston guide member (38c) and said holes which are disposed on said friction-engagement reaction force receiving member (21c); and 
fixing (via 25c) said piston guide member (38c) to said friction-engagement reaction force receiving member (21c) by riveting said fastening members (25c) in a state that said piston (37c), said seal ring (see Fig. 3) and said first (39c) and second (40c) friction plates are sandwiched between said cover (24c) and said friction-engagement reaction force receiving member (21c).
Ziegler does not teach “fixing said piston guide member to said friction-engagement reaction force receiving member by crimping said fastening members”. In other words, Ziegler does not explicitly state how the riveted connection is formed.
Arhab teaches fixing plates (Fig. 1, 23) together by crimping fastening members (22; col. 2, line 60 - “front free end of the spacers forms a rivet for crimping the front guidance washer”).
“fixing said piston guide member to said friction-engagement reaction force receiving member by crimping said fastening members”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing a plurality of permanently fixed rivets to rotationally secure the internal components of the torque converter taught by Ziegler.

Allowable Subject Matter
Claims 18-19 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Fambach (US 8,727,087), Li (US 10,527,145), Tomiyama (US 6,938,744) and Maienschein (DE 10 2012 221 411) listed in the attached "Notice of References Cited" disclose similar torque converters comprising riveted piston guide members related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659